Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-10, 12, 14 and 20 are objected to because of the following informalities:  
Claim 8, “within the inner compartment” should read –within [[the]] an inner compartment—
Claim 8, “the second plurality of fastening holes” should read –[[the]] a second plurality of fastening holes—
Claim 9, “the second plurality of fastening holes” should read –[[the]] a second plurality of fastening holes—
Claim 10, “the receptacle” should read –[[the]] a receptacle—
Claim 10, “the sleeve” should read –[[the]] a sleeve—
Claim 12, “the inner compartment” should read –[[the]] an inner compartment—
Claim 14, “the handle rod” should read –[[the]] a handle rod—
Claim 20, “the receptacle” should read –[[the]] a receptacle—
Claim 20, “the sleeve” should read –[[the]] a sleeve--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0005932) in view of Stinnett (US Patent No. 6,364,285). 
Regarding claim 1, Young discloses a multifunctional water meter key (item 10, figure 1), comprising: a rod (item 18, figure 1); 5a handle (item 16, figure 8); a first key (item 50, figure 1); a second key (item 30, figure 1); the rod comprising a first end (T-shaped structure on top end of item 20, figure 1) and a second end (end of item 20 with items 24 and 26, figure 8); 10the first end being positioned opposite to the second end across the rod (figures 1 and 8); the handle being terminally mounted onto the first end; the first key being terminally mounted onto the second end (item 50 considered to be terminally mounted when in use); the second key being slidably coupled along the rod (item 30 is capable of sliding along rod to various positions); 
Young fails to disclose a fastener being removably engaged between the rod and the second key. However, Stinnett teaches a fastening mechanism (item 27, figure 2) involving a pin and a plurality of fastening holes along the rod and the key. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multifunctional water meter key as disclosed by Young to further include the pin as the fastener, a plurality of fastening holes along the rod, and a second plurality of fastening holes on the second key, as taught by Stinnett, for the purpose of securing the second key to the rod (Stinnett, column 2, lines 43-46) and to prevent rotation of the center member relative to the key member (Stinnett, claim 1b, column 4, lines 41-48). 
Regarding claim 2, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 1, comprising: wherein the second key is in a deployed configuration (Young, item 50 is within item 42, figure 3): the second key being positioned adjacent the second end (according to The Free Dictionary, “adjacent” meaning close to, lying near; therefore, when item 50 is within item 42 of item 30, it is considered to be near the second end); the second key being fastened to the rod by the fastener (Stinnett, item 27, figure 2); and 20the first key being encompassed by the second key (Young, paragraph 0034, figure 3).
near the first end of item 10 when item 50 is not within item 42); and 25the second key being fastened to the rod by the fastener (Stinnett, item 27).
Regarding claim 6, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 1 comprising: a first plurality of fastening holes (Stinnett, identified in annotated figure 2); the first plurality of fastening holes laterally traversing the rod, and the first plurality of fastening holes being distributed along the rod (refer to claim 1 rejection).

    PNG
    media_image1.png
    734
    483
    media_image1.png
    Greyscale

Annotated Figure 2 (Stinnett). 


a distal end hole (Stinnett, identified as the lowest fastening hole modified on the rod in Young, refer to claim 1 rejection, annotated figure 2 above) from the first plurality of fastening holes being positioned adjacent the second end (according to The Free Dictionary, “adjacent” meaning close, lying near; therefore, the lowest fastening hole is near the second end; refer to claim 1 rejection); the first key being positioned within the inner compartment (Young, figure 3); 10the fastener being engaged between the distal end hole and the second plurality of fastening holes (the second key, as disclosed by Young, is considered to be at the distal end hole modified on the rod by Stinnett, when in the deployed configuration; refer to claim 1 rejection).
Regarding claim 9, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 6, comprising: wherein the second key is in a stored configuration:
15a proximal end hole (Stinnett, identified as the highest fastening hole closest to the handle modified on the rod in Young, refer to claim 1 rejection) from the first plurality of fastening holes being positioned adjacent the first end (according to The Free Dictionary, “adjacent” meaning close to, lying near; therefore, the proximal end hole is near the handle, refer to claim 1 rejection); the fastener being engaged between the proximal end hole and the second plurality of fastening holes (the second key, as disclosed by Young, is considered to be at the proximal end hole modified on the rod by Stinnett, when in the stored configuration; refer to claim 1 rejection).
Regarding claim 11, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 6, wherein the first plurality of holes being circular in shape (Stinnett, annotated figure 2 above). 
Regarding claim 12, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 6, wherein a transversal cross section of the inner compartment enables the second key to be operably coupled to a plurality of plugs (Young; item 30 is considered to be reusable and therefore, can be operably coupled to a plurality of plugs for each use).

	Regarding claim 13, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 1, comprising: 10the handle (Young, item 16, figure 8) comprising a handle rod (Young, T-shaped structure of item 16, figure 8); the handle rod being tangentially mounted onto the first end (Young, figure 1); and the first end being connected halfway along a length of the handle rod (Young, figure 1).
Regarding claim 14, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 1, wherein the handle rod (Young, T-shaped structure of item 16, figure 8) and the rod (Young, item 18, figure 8) are cylindrical (Young, figures 1 and 8). Young fails to teach the handle rod and rod are hollow however, Stinnett teaches the handle rod (Stinnett, item 20, figures 1-2) and the rod (Stinnett, includes items 40 and 50, figure 2) to be hollow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handle rod and the rod taught by Young and Stinnett to be hollow, as further taught by Stinnett, in order to reduce the weight of the tool. 
Regarding claim 15, the claimed subject matter of claim 15 is the same as that in claims 1 and 6. Therefore, the same rejection applies with the same motivation. See the rejections of claims 1 and 6 for details. 
Regarding claims 18-19, the claimed subject matter of claims 18-19 are the same as that in claims 2 and 3. Therefore, the same rejection applies with the same motivation. See the rejections of claim 2 and 3 for details. 


Claims 4-5, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0005932) in view of Stinnett (US Patent No. 6,364,285) and further in view of Thomas (US Patent No. 5,033,337). 

the first key comprising a body (Young, shape of item 50, figure 1), a slot (Young, figures 12-15), a first surface (Young, item 52, figures 10-11) and a second surface (Young, item 54, figures 12-15); the slot laterally traversing through the body (Young, figures 2, 12-15); the first surface being positioned opposite to the second surface across the body; the first surface being attached to the second end of the rod (Young, item 52 attaches to items 24 and 26 which are identified at second end of rod, figures 1, 8 and 9); the slot being positioned centrally along the body (Young, figures 2, 12-15); and the slot traversing from the second surface towards the first surface (Young, the slot begins at item 54 and extends in the direction of item 52, figures 13-14). 
Young fails to teach the first key comprising a cuboid body. Though Stinnett shows a cuboid body in the figures, Thomas also teaches a water meter key (item 10, figure 1) with a cuboid body (item 30, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Young and Stinnett to further include a cuboid shape for the first key, as shown by Stinnett and further taught by Thomas, for the purpose of the cuboid shape facilitating proper application of torque using the handle element without danger of slipping (Thomas, column 2, lines 53-56). 
Regarding claim 5, the combination of Young, Stinnett and Thomas teach the multifunctional water meter key as claimed in claim 4, wherein the slot comprises a rectangular cross-section (Young, paragraph 0042, figures 12-15). 
Regarding claim 10, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 6, wherein the sleeve comprises a circular cross section (Young, figure 1). The combination of Young and Stinnett fails to teach wherein the receptacle comprises a square cross section. 
However, Stinnett shows a key having a square cross section in the figures (Stinnett, item 100, figure 2) and Thomas also teaches a tool with a key having a square cross section (Thomas, item 30, 

Regarding claims 16 and 20, the claimed subject matter of claims 16 and 20 are the same as that in claims 4 and 10. Therefore, the same rejection applies with the same motivation. See the rejections of claim 4 and 10 for details. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0005932) in view of Stinnett (US Patent No. 6,364,285) and further in view of Lindquist (US Patent No. 3,861,249).
Regarding claim 7, the combination of Young and Stinnett teaches the multifunctional water meter key as claimed in claim 6 comprising: the second key comprising a sleeve (Young, item 34, figure 4), a receptacle (Young, item 42, figure 4), an inner compartment (Young, item 38, figure 2), and a second plurality of fastener holes (Stinnett, identified in annotated figure 2 above as holes on each side of item 100, refer to claim 1 rejection);
the sleeve comprising a third end (Young, item 48, figure 4) and a fourth end (Young, identified in annotated figure 4 below), wherein the third end is positioned opposite to the fourth end across the sleeve; 20the receptacle comprising a fifth end (Young, top face of item 42, identified in annotated figure 4) and a sixth end (Young, identified in annotated figure 4 below), wherein the fifth end is positioned opposite to the sixth end across the sleeve; the third end being positioned facing the handle and the fourth end being positioned facing the second end of the rod (Young, figure 1); the sleeve being wrapped around the rod (Young, figure 1); 25the fifth end of the receptacle being attached to the fourth end of the sleeve (Young, figure 4): the inner compartment traversing into the receptacle from the sixth end towards the fifth end (Young, figures 2, 6-7); and 30the second plurality of fastener holes laterally traversing through the sleeve (Stinnett, item 100, figure 2, refer to claim 1 rejection).

    PNG
    media_image2.png
    359
    579
    media_image2.png
    Greyscale

Annotated Figure 4 (Young). 
The combination of Young and Stinnett fails to teach a plurality of mud holes laterally traversing through the receptacle. However, Lindquist teaches a tool with a plurality of mud holes (item 36, figure 1) laterally traversing through the receptacle (item 26, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date in modify the receptacle on the multifunctional water key taught by Young and Stinnett to include a plurality of mud holes laterally traversing the receptacle, as taught by Lindquist, in order for any dirt particles lodge in the inner compartment to be directed away from the operator (Lindquist, column 2, lines 26-32). 
Regarding claim 17 the claimed subject matter of claim 17 is the same as that in claim 7. Therefore, the same rejection applies. See the rejection of claim 7 for details. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Homs (US Patent No. 3,635,109) discloses a key for turning sprinkler valve handles that has holes formed on the top wall of the receptacle for the escape of water, mud and other debris when the key is in use. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 6a.m.-2:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                           

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723